Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed February 28, 2022, claim 1, is amended and claims 21-39 are new, unexamined claims. 

Applicant amendments to claim 1 changes the scope of the claims, by adding the following limitation, in lines 2-10, " …sending, by a terminal, a Packet Data Network (PDN) connection request message to a first network during a registration procedure with the first network or after completing the registration procedure; receiving, by the terminal based on the PDN connection request message, a PDN connection response message from the first network, wherein the PDN connection response message comprises second network slice information, about a second network slice in a second network; and sending, by the terminal when the terminal registers with or is handed over to the second network, a request message to the second network, wherein the request message carries the second network slice information for the terminal to register with the second network …” 
The addition made to the claims introduce new issue which requires further consideration and / or search.

Claims 21-29 are new and unexamined claims.



Claim Objections
Claims 1 and 21-39 are objected to because of the following informalities:  
Claim 1 recites “sending, by the terminal when the terminal registers with or is handed over to the second network, a request message to the second network, wherein the request message carries the second network slice information for the terminal to register with the second network" in lines 9-11. Per the claim limitation, “sending, by the terminal when the terminal registers”, seems that the term already “registers” , hence it is unclear whether “the request message carries the second network slice information for the terminal to register with the second network" in lines 9-11. 
It is recommend to change to, ““sending, by the terminal when the terminal is not registered with the second network  for the terminal to register with the second network", or similar claim language, see below, seems that the 

    PNG
    media_image1.png
    248
    281
    media_image1.png
    Greyscale

Appropriate correction is required.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469